 

CANNA-LIFE SALE AND PURCHASE AGREEMENT

 

This Canna-Life Sale and Purchase Agreement (the "Agreement") is made and
effective as of the 30th of April, 20 I5, by and between Mountain High
Acquisition Corp., a Colorado corporation (the "Seller"), Evolution Equities
Corporation, a Nevada corporation (the "Buyer") and Alan Smith, an individual
("Smith"). The Seller, Buyer and Smith are also referred to herein individually
as a "Party" and collectively as the 'Parties."

 

RECITALS

WHEREAS, the Seller is the legal and beneficial owner of 8,104,000 shares (the
"Shares") of Canna-Life Corporation, a Colorado company (the "Company");

 

WHEREAS, the Shares represent 100% of the issued and outstanding shares of the
Company;

 

WHEREAS, the Seller is indebted to the Buyer in the amount of $42,146.40 as at
the date of this Agreement (the "Buyer Payable");

 

WHEREAS, the Seller is indebted to Smith in the amount of $83,186.21 as at the
date of this Agreement (the "Smith Payable');

 

WHEREAS, Seller has agreed to sell and the Buyer has agreed to buy the Shares
and the Parties desire to set forth the terms and conditions governing the
purchase and sale of the Shares;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereto agree as follows:

 

1. Agreement to Sell and Purchase the Shares. In consideration of, and in
express reliance upon, the representations and warranties of the Seller, the
Buyer and Smith in this Agreement, the Seller hereby agrees to irrevocably
transfer and convey the Shares to the Buyer, and the Buyer hereby agrees to pay
the aggregate purchase price of$1.00 for the Shares at the Closing (as defined
below).

 

2. Settlement of the Buyer Payable and the Smith Payable. The Buyer and Smith
hereby agree to settle the Buyer Payable and the Smith Payable for a total
amount of $80,000.00 payable to Buyer in accordance with terms of a Promissory
Note attached hereto as Exhibit I.

 

3. Closing. The closing of the purchase and sale of the Shares under this
Agreement shall occur simultaneously with the execution of this Agreement by the
Patties. Simultaneously herewith, the Buyer has delivered payment of the
purchase price listed above and the Seller has surrendered to the Company’s
transfer agent (the "Transfer Agent") the certificate representing the Shares,
and has directed the Transfer Agent to issue a new certificate representing the
Shares to be registered in the name of the Buyer.

 

4. Representations and Warranties of Seller. The Seller hereby represents and
warrants to the Buyer as follows:

 

(a)   The Seller has good, valid and marketable title to the Shares free and
clear of all of all liens, claims, encumbrances and other restrictions of any
kind;

 

(b)   The Seller has full right and legal authority to sell the Shares to Buyer;
and,

 

(c)   The Shares constitute Seller's entire ownership interest in the Company
and Seller has no other equity interests or rights to acquire additional
interests in the Company. Seller covenants to defend its title to the Shares
from claims originating prior to the date hereof. Seller further agrees and
acknowledges that upon the effectiveness of the transfer of the Shares to the
Buyer under this Agreement, Seller shall withdraw from, cease to be a
shareholder of, and have no further rights or interest as a shareholder in the
Company.

 

5. Execution of Documents. Seller, Buyer and Smith each agree to perform any
further acts and execute and deliver any further documents and forms reasonably
required or requested by the other, by the Company, or by counsel for either of
them or the Company that may be necessary to reflect the transfer from Seller to
Buyer of all rights, title, and interest in and to the Shares, and to cooperate
with each other for the fulfillment of the terms of this Agreement.

 

6. Severability and Survival. Each provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall, to the greatest extent
possible, not affect the legality or validity of the remainder of this
Agreement. All of the terms, representations, warranties, and other provisions
of this Agreement shall survive and remain in effect after the date hereof.

 

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
the Parties, successors, assigns, heirs, beneficiaries, executors,
administrators, members, partners, shareholders, agents, employees, and
representatives of each party hereto.

 

8. Controlling Law. This Agreement has been entered into in the State of
Colorado, and this Agreement, including any rights, remedies, or obligations
provided for hereunder, shall be construed and enforced in accordance with the
laws of Colorado.

 

 

 

SIGNATURE PAGE FOLLOWS

 

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the undersigned parties has duly executed this
Agreement, effective as of the day and year first written above.

 

 

SELLER:

 

MOUNTAIN HIGH ACQUISITIONS CORP.

 

/s/Richard Stifel                        

By: Richard Stifel

Its: Secretary, Chief Financial Officer

 

 

BUYER:

 

EVOLUTION EQUITIES CORPORATION

 

/s/ Alan Smith                            

By: Alan Smith

Its: President

 

 

SMITH:

 

/s/ Alan Smith                             

By: Alan Smith

    6501 E. Greenway Pkwy #103-412

    Scottsdale, AZ 85254

 

 

 

 



EXHIBIT I

 

PROMISSORY NOTE

 



$80,000.00 April 30, 2015   Denver, Colorado



 

RECITALS

 

A. ALAN SMITH (“Smith”) has personally provided financing totaling $83,186.24 to
MOUNTAIN HIGH ACQUISITIONS CORP., a Colorado corporation (“Mountain High”) as at
April 30, 2015.

 

B. EVOLUTION EQUITIES CORPORATION, a Nevada corporation wholly owned by Smith
(“Evolution’), has provided financing to Mountain High totaling $42,146.40 as at
April 30, 2015.

 

C. Smith, Evolution and Mountain High wish to settle the combined total of the
amounts owing to Smith and Evolution by the issuance of this Promissory Note to
Evolution in the principal amount of $80,000.00 as payment in full for the above
obligations.

 

 

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, Mountain High Acquisitions Corp. (“Mountain High”) promises
to pay to Evolution Equities Corporation (“Evolution’), or order, the principal
amount of Eighty Thousand Dollars ($80,000.00), in U.S. currency (the
“Principal”), together with interest and other charges as set forth in this
Promissory Note (“Note”).

Interest.

The unpaid Principal will bear interest from the date of this Note until paid at
the rate of five percent (5%) per annum.

From and after an Event of Default (as defined below) the unpaid Principal will
bear interest at the rate of twelve percent (10%) per annum.

All interest will accrue on the basis of a 365 day year and actual days elapsed.

Payments. The Principal on this Note will be payable in full within two (2)
years from the date of this Note. Interest on this Note will be calculated
monthly and will be payable semi-annually on, June 30 and December 31. Failure
to pay any amount due within 10 days of the due date shall be an Event of
Default.

Prepayment. Mountain High may prepay this Note at any time, in whole or in part,
without penalty.

Application of Payments. All payments under this Note will be applied in the
following order: (a) attorney fees and costs of collection; (b) late fees; (c)
accrued interest; and (d) Principal.

Events of Default. Each of the following will constitute an event of default
(“Event of Default”) under this Note:

Mountain High’s failure to pay any installment or other amount due under this
Note within 5 days of the date due.

The appointment of a trustee, receiver or other custodian, for any part of
Mountain High’s property, which appointment is not discharged within 30 days.

The commencement by or against Mountain High of any case under the United States
Bankruptcy Code, or any amendment thereto, or any other bankruptcy,
re-organization, receivership, custodianship, or similar proceeding under any
state or federal law and, with respect to any such case or proceeding that is
involuntary, such case or proceeding is not dismissed within 30 days of filing.

Acceleration Upon Default. At any time following and during any continuation of
an Event of Default, at Evolution’s option, the entire unpaid balance of this
Note, including all Principal, accrued interest and other amounts payable by
Mountain High, will be immediately due and payable without demand, notice or
legal process of any kind.

Late Fee. In the event any Principal or interest payment due under this Note is
not made within ten days of the date due, Evolution will be entitled, in
addition to all other rights and remedies, to charge and collect a late fee of
10% of the unpaid payment. All late fees payable under this Section 7 will be
due and payable immediately upon demand.

Security. This Note is unsecured.

General Provisions.

Governing Law; Venue. This Note is to be governed by and construed in accordance
with Colorado law. Any suit arising out of or pertaining to this Note must be
brought in a state or federal court sitting in the county of Denver, Colorado,
which will be the exclusive venue for, and which courts shall have exclusive
jurisdiction with respect to, any such suit.

Costs of Collection. Mountain High will pay Evolution all costs and expenses,
including without limitation all reasonable attorney fees, incurred in the
enforcement or collection of this Note or any judgment hereunder.

Limitation on Interest. In no event will the interest paid or agreed to be paid
to Evolution under this Note exceed the highest lawful rate of interest
permissible under applicable law.

Modification. This Note is not modifiable except by a written instrument signed
by the party to be bound.

No Waiver. No waiver of any default of any provision of this Note will
constitute a waiver of any prior or subsequent default of that or of any other
provision of this Note. No extension of time for performance of any obligation
or act will constitute an extension of time for performance of any other
obligation or act.

Successor and Assigns. This Note will be binding upon and inure to Mountain High
and Evolution, respectively, and their respective successors, heirs,
representatives, and assigns.

Time of Essence. Time is of the essence in this Note and all of its provisions.

Waivers of Mountain High. Mountain High waives demand, presentment for payment,
protest, notice of protest and diligence in collection, and consents to the
extension by Mountain High of the time for payment, wholly or in part, and the
acceptance and release of collateral.

Primary Obligation. The obligations of Mountain High to Evolution are primary
and not those of a guarantor, surety or accommodation party.

 

MOUNTAIN HIGH: 

 

MOUNTAIN HIGH ACQUISITIONS CORP.,

a Colorado Corporation

 

/s/Richard Stifel                        

By: Richard Stifel

Title: Chief Financial Officer



 

EVOLUTION’S ACCEPTANCE

 

The above Promissory Note is accepted and approved. 

 

 

/s/ Alan Smith                            

By: Alan Smith

Its: President and CEO

 